Citation Nr: 0426935	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  98-20 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back condition, 
claimed as post-operative residuals of lumbar disc 
herniation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from September 1987 to January 1988, and from April 6, 1994 
to April 20, 1994.  The appellant also had U.S. Air Force 
Reserves service form May 1987 to May 1995.      

This case comes before the Board of Veterans' Appeals (Board) 
from a June 1998 rating decision issued by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Appeal to the Board was perfected.  This case 
is again before the Board for appellate review following 
development directed in the Board's December 2000 remand 
order.  

In a September 2000 hearing, the appellant personally 
testified before the undersigned  Veterans Law Judge of the 
Board, sitting in Atlanta, Georgia.  The hearing transcript 
is of record.  


FINDINGS OF FACT

1.  The appellant has a pre-existing, nonservice-connected 
back disorder incurred in March 1994 while on duty as a 
police officer (civilian job).  

2.  The preponderance of the evidence further indicates that, 
during ACDUTRA in April 1994, the appellant did experience 
minor intervening back strain; however, the pre-existing low 
back problem did not undergo permanent or chronic aggravation 
as a result thereof.  

3.  The medical evidence further indicates that there is no 
direct etiological or causal relationship between the current 
back disability and service.    




CONCLUSION OF LAW

The low back condition now claimed was not incurred in, or 
aggravated by, service.  38 U.S.C.A. §§ 101, 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one here.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

VCAA requires that VA inform the claimant about information 
and evidence (1) not of record that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA also requires that 
such notice be provided before the issuance of the initial 
unfavorable rating decision issued by the agency of original 
jurisdiction (AOJ) that is the subject of appeal.  See 
decision of the U.S. Court of Appeals for Veterans Claims 
(Court), in Pelegrini v. Sec'y of Veterans Affairs, No. 01-
944, issued on June 24, 2004.        

VCAA was revised with the enactment of the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified in part at 38 U.S.C.A. § 5103).  A 
provision of the law authorizes the Secretary of VA to decide 
a claim before the expiration of one-year provided a claimant 
to respond to VA's request for information or evidence.  This 
law, effective as if enacted on November 9, 2000, immediately 
after the enactment of VCAA, supersedes a decision of the U. 
S. Court of Appeals for the Federal Circuit that invalidated 
a regulation, implementing VCAA, that required a response to 
VCAA in less than one year.  Paralyzed Veterans of America v. 
Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).
  
First, VA has a duty to notify a claimant of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  In a letter dated in 
late December 2000, the RO advised the appellant of what 
further steps must be taken to comply with the additional 
evidentiary development requirements set forth in the Board's 
December 2000 remand order.  In this letter, the RO 
specifically asked the appellant to tell the RO about 
relevant medical records, consistent with the remand order, 
and asked him to execute release forms (blank forms 
apparently were sent to him as enclosures to the letter) to 
permit the RO to obtain certain other records pertaining to 
the worker's compensation/disability retirement claims 
relevant to the VA claim.  

In June 2003, the RO also sent the appellant another letter 
explaining VA's VCAA duties, appellant's and VA's respective 
responsibilities in claim development, what specifically the 
RO has done to date and would continue to do to assist in 
claim development, and what evidence must be submitted to 
show entitlement to benefits based upon a service-connected 
disability.  It also asked him to tell the RO about "any 
additional information or evidence" that he wanted 
assistance in obtaining, or provide the evidence or 
information himself.  Further, apparently because the 
appellant still had not responded to the December 2000 
letter, the June 2003 letter again asked him to provide the 
RO with information requested in the former letter to permit 
the RO to assist him in claim development.  The appellant 
responded in August 2003, stating, in part: "All the 
information and statements that I have you have."  He did 
not provide names or addresses of treating physicians or 
other information that could enable the RO to further assist 
him in records-gathering.  Nor does the record contain 
evidence that he executed forms to permit the RO to obtain 
certain worker's compensation/disability retirement benefits 
records, although the record does include medical records 
apparently related to the worker's compensation claim, as 
discussed below.  The Board finds that, here, the RO has made 
a reasonable effort to notify the appellant of evidence 
needed consistent with the Board's remand order, and in 
conjunction with additional notice provided in June 2003, 
provided him adequate notification.      

Further, through the Statement of the Case (SOC), and several 
Supplemental SOCs (SSOCs) sent between June 1999 and April 
2004, the appellant had ample notice of what evidence and 
information are needed to establish entitlement to the 
benefits claimed and what evidence was considered in 
evaluating the claim.  Moreover, the August 11, 2003 SSOC set 
forth current VA regulations pertaining to the duty to assist 
(38 C.F.R. § 3.159).       

The Board further notes that the December 2000 and June 2003 
letters were sent after the rating decision from which this 
appeal arises was issued.  At most, this is a technical 
defect that posed no prejudice to the appellant.  First, VCAA 
was enacted well after the 1998 rating decision from which 
this appeal arose.  Here, a pre-AOJ-adjudication VCAA notice 
was simply not possible, as the law was not even in existence 
when the AOJ decision was issued.  This case is therefore 
distinguishable from one in which the AOJ decision being 
appealed was issued after the enactment of VCAA and VCAA 
notice was sent after such a decision.  In this connection, 
it is noted that the Pelegrini Court explicitly stated in its 
June 24, 2004 decision that, notwithstanding the requirement 
that a valid VCAA notice be provided before the AOJ decision, 
"[W]e do not hold that . . . [a] case in which pre-AOJ-
adjudication notice was not provided . . . must be returned 
to the AOJ for the adjudication to start all over again as 
though no AOJ action had ever occurred, i.e., there is no 
nullification or voiding requirement either explicit or 
implicit in this opinion . . . ."  The Board interprets the 
Court's Pelegrini decision and discussion therein to mean 
that the intent and purpose of the law are to provide a valid 
VCAA notice before the initial AOJ decision to ensure full 
and fair development of the case, but that a case-by-case 
evaluation may be necessary in cases where, as here, the VCAA 
did not even exist until after the AOJ decision on appeal was 
issued.  After the law was enacted during the appeal period, 
the appellant was given adequate notice.  
   
As for the duty to assist, it is noted that the RO obtained 
relevant records and associated them with the claims folder, 
and made reasonable attempts to assist the appellant in 
gathering missing evidence, as discussed above.  The 
appellant was given appropriate VA compensation and pension 
(C&P) examinations.  He also was given an opportunity to 
personally testify in connection with this appeal, and 
exercised this right at a September 2000 Travel Board hearing 
before the undersigned.  While VA has a duty to assist in 
claim development, the appellant himself ultimately is 
responsible for substantiating his claim.  

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  The appellant's procedural and due process rights 
have not been abridged.  Every possible avenue of assistance 
has been explored, and the appellant has had ample notice of 
what might be required or helpful to establish a claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant).  The 
Board concludes, therefore, that a decision on the merits at 
this time would not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Applicable Laws and Regulations - Service Connection

Only "veterans" are entitled to VA compensation under 38 
C.F.R. §§ 1110 and 1131 (West 2002).  The term "veteran" is 
defined, in relevant part, as "a person who served in the 
active military, naval, or air service and who was discharged 
or released under conditions other than dishonorable."  38 
U.S.C.A. § 101(2) (West 2002); see also 38 C.F.R. § 3.1(d) 
(2003).  The term "active military, naval, or air service" 
includes: (1) active duty; (2) any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty; and (3) any period of 
inactive duty for training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  See 38 U.S.C.A. 
§ 101(21)-(24) (West 2002); 38 C.F.R. § 3.6(a)-(d) (2003).

To establish status as "veteran" based on ACDUTRA, a 
claimant must establish that he was disabled resulting from 
an injury incurred in or disease contracted during the line 
of duty during that period.  38 U.S.C.A. § 101; 38 C.F.R. §§ 
3.1, 3.6; Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  
Once a claimant has carried the initial burden of 
establishing "veteran" status or that the person upon whose 
military service the claim is predicated has "veteran" 
status, he is entitled to compensation for a disability 
resulting from personal injury suffered in or a disability 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2003).

If the claimant does not qualify as a "veteran" with 
respect to a particular claim, the claimant is not entitled 
to the presumptions of soundness or aggravation as to that 
claim.  Paulson v. Brown, 7 Vet. App. at 470- 71.  Nor is the 
claimant entitled to the benefit of the legal presumptions 
pertaining to service connection for certain disabilities 
(e.g., presumptive service connection for arthritis diagnosed 
and manifested to a degree of 10 percent within one year 
after service).  See Biggins v. Derwinski, 1 Vet. App. 474, 
478 (1991); Paulson v. Brown, 7 Vet. App. at 470.

As a general matter, service connection for a disability is 
focused upon facts, as shown by evidence: (1) existence of a 
current disability; (2) existence of the disease or injury in 
service; and (3) a relationship or nexus between the current 
disability and any injury or disease incurred therein.  See 
Pond v. West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 
Vet. App. 309 (1993); Cuevas v. Principi, 3 Vet. App. 542 
(1992).  The application of 38 C.F.R. § 3.303 has an explicit 
condition that the claimant must have a current disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires a relationship 
between a current disability and events in service or an 
injury or disease incurred therein).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2003).
  
For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

Service connection may be granted on a presumptive basis for 
certain chronic disabilities, including arthritis, when the 
disability in question is diagnosed and manifested to a 
compensable degree (ten percent) within a year after 
separation from active duty.  38 C.F.R. §§ 3.307, 3.309 
(2003).  

III.  Evidence and Analysis

The appellant's service medical records covering the initial 
period of ACDUTRA (September 1987 to January 1988), which 
include a May 1987 medical examination report, document 
nothing about a back or other musculoskeletal abnormality.  
The appellant himself denied having, or having had, back 
problems, in a May 1987 medical prescreening form and report 
of medical history.  A "periodic non-flying" medical 
examination report dated in December 1990 also indicates 
normal clinical findings for the musculoskeletal system and 
the appellant's denials of a back problem.  

In fact, the earliest service medical evidence of a back 
problem is dated in November 1992, during the appellant's 
Reserves service.  The medical treatment report indicates 
that the appellant reported having injured his back about a 
month before, in October 1992, while performing his civilian 
job as a New Orleans police officer.  The appellant was 
diagnosed with low back pain, muscle strain, and back strain, 
as documented in October-November 1992 records.  In November 
1992, he received clearance to return to full duty.  

The appellant reportedly had another back injury in March 
1994 while on his civilian job arresting a murder suspect.  
See November 1994 and March 1995 medical records of private 
physicians (apparently seen in conjunction with a worker's 
compensation claim with the New Orleans Police Department).  
Other private medical records dated around this time document 
impressions of possible herniated lumbar disc, possible 
lumbosacral instability, and lumbar mechanical dysfunction.  

In April 1994, during ACDUTRA, the appellant reported 
experiencing lumbar back pain while picking up ammunition.  
At that time, he reported that the pain usually lasts a day 
or two and then subsides.  He was assessed with mechanical 
low back pain, and advised not to lift heavy objects.  The 
treatment plan included pain medication, ice packs, and 
application of heat.  The next day, the appellant reported 
feeling better.  He was then placed on light duty for several 
days.  Thereafter, he apparently was seen by private 
physicians for a worker's compensation claim, as documented 
in medical records dated in late 1994 to early 1995, 
discussed in the preceding paragraph.  U.S. Air Force 
memoranda dated in late May 1995 and early June 1995 and 
attachments document the disqualification of the appellant 
from further military duty by reason of symptomatic herniated 
lumbar disc, noted to have been incurred during civilian 
employment.            

In an August 2003 written statement submitted in support of 
his appeal, the appellant reported that he aggravated a pre-
existing back problem while lifting containers of ammunition 
during ACDUTRA in April 1994.  At the Board hearing before 
the undersigned, he stated his belief that the April 1994 
injury "at the very least aggravated [the pre-existing back 
problem incurred as a police officer]," noting that his back 
condition was such that he eventually required back surgery 
in June 1995.  See hearing transcript, p. 13.  (Private 
medical records dated in 1996-97 do document the performance 
of laminectomy due to disc herniation at L5-S1.)  However, 
the appellant also reported that he did return to work on the 
police force for a few days after concluding service.  See 
hearing transcript, p. 12.  He also reportedly had neck pain 
so severe resulting from an injury in the line of duty as a 
police officer apparently after conclusion of military 
service that he had to retire from the police force in 1997.  
See hearing transcript, p. 10, 13-14.                 

Having described the evidence in this claim, the first 
determination the Board must make in this claim is whether 
the appellant has "veteran" status. The appellant had 
ACDUTRA from September 1987 to January 1988, and from April 
6, 1994 to April 20, 1994, as well as Reserves service from 
May 1987 to May 1995.  Accordingly, the evidence must show 
that the appellant incurred a back injury or disease in the 
line of duty within this period of service, or that a pre-
existing condition became aggravated during such period, in 
order to establish "veteran" status.  See 38 U.S.C.A. § 
101; 38 C.F.R. §§ 3.1, 3.6; Paulson v. Brown, 7 Vet. App. at 
470.  Based on the evidence of record discussed above, in 
this case, the basic inquiry for the Board is whether there 
is a basis for service connection on a direct basis as a 
result of the April 1994 ACDUTRA back injury, or based on 
evidence of aggravation of the pre-existing, nonservice-
related March 1994 back injury by the April 1994 ACDUTRA 
injury.  (The Board refers to the claimant as "appellant" 
(as opposed to "veteran") throughout this opinion.  In any 
event, use of the term "veteran" would not relieve the 
claimant from establishing "veteran" status for this claim; 
nor would the usage of the term imply that that a claimant 
has in fact achieved "veteran" status.)

The post-service record includes three layperson statements 
submitted in support of the claim.  They indicate that the 
authors had served with the appellant in 1994 during the 
purported April 1994 back injury lifting ammunition.  The 
individuals reported either having seen the appellant limping 
apparently due to back pain, or having heard from him that he 
had injured his back.  

The Board finds the appellant's testimony and statements 
credible as to the occurrence of the April 1994 incident.  
Nonetheless, and even accepting the laypersons' statements as 
true for the purposes of this claim, the Board must still 
have some evidence as to etiology, or causation, of the 
current low back disability.  If the medical evidence 
indicates that there is a causal relationship between the 
disability and service, "veteran" status would be 
established and service connection could be warranted.  

In this connection, the Board notes that, to the extent that 
the layperson statements may have been proffered to show that 
the current disability was caused by the ACDUTRA incident, as 
opposed to show merely that there was an ACDUTRA incident, 
without more, they are not considered competent evidence of a 
diagnosis or a nexus between any claimed symptoms or 
disorders and service or a service-connected condition.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during service or symptomatology over a period 
of time when such symptomatology is within the purview of, or 
may be readily recognized by, lay persons, lay testimony or 
statement is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992). 

As for medical evidence on causation, the record includes an 
October 1994 private chiropractor's report, which provides 
that the chiropractor had seen the appellant four times 
during the course of a one-week period between the end of 
March 1994 and early April 1994, presumably due to the March 
1994 civilian job injury, and that the appellant was released 
to return to work in early April 1994.  Shortly thereafter, 
the appellant reportedly had one more chiropractic treatment 
before going into ACDUTRA.  The report states that service 
"exacerbated" the problem.  Subsequently, after finishing 
ACDUTRA, the appellant reportedly had three more chiropractic 
treatments, after which time he was released to light duty.                 

Also included is a private physician's report dated in August 
1997, which indicates that the doctor had performed an 
examination of the appellant, and that X-ray studies were 
reviewed.  The report, apparently prepared in connection with 
the police force worker's compensation claim, indicates that 
the back problem, as well as neck pain, is the result of the 
nonservice-connected March 1994 injury.  

The Board has evaluated the medical opinions discussed above, 
and, as there are apparently conflicting opinions as to 
causation, it has weighed these opinions to determine whether 
the preponderance of the evidence supports a determination 
that service connection is, or is not, warranted.  As for the 
October 1994 report and opinion, it notes that the report was 
prepared by a chiropractor (reportedly holding a D.C. 
degree), as opposed to a medical doctor.  There is no 
evidence that the chiropractor had either performed 
appropriate diagnostic tests himself, or had reviewed test 
results performed by other medical professionals prior to 
rendering an opinion.  In fact, the discussion in the report 
suggests that the opinion may have been based largely upon 
the appellant's accounting of exacerbation in service, as it 
simply states that the problem was exacerbated by service, 
without any discussion as to the bases for this statement.    

As for the private physician's August 1997 report and 
opinion, nowhere in the report is there a discussion of the 
April 1994 ACDUTRA injury, suggesting that this intercurrent 
ACDUTRA incident might not have been reported to this 
physician.  If this physician had no knowledge of the April 
1994 incident, he could not have considered to what extent, 
if at all, the incident might have aggravated the March 1994 
civilian job injury.  Even assuming that this physician had 
known about the ACDUTRA incident, as it is not discussed at 
all in the report, the Board has no way of determining 
whether it was considered.  Accordingly, this report, too, 
does not appear to be a wholly reliable opinion on the 
specific issue as to whether the ACDUTRA incident chronically 
or permanently aggravated a pre-existing back problem.                

The record also includes VA medical examination reports.  The 
May 1998 VA C&P spine examination report indicates that the 
appellant's back condition "is at least as likely" 
aggravated by an injury lifting ammunition.  However, there 
is no indication therein that the appellant's medical history 
as documented in the claims folder had been reviewed prior 
to, or in conjunction with, the examination.  See 38 C.F.R. § 
4.1; see also 38 C.F.R. § 4.2 (2003) (In general, VA reviews 
claims considering the medical history of the claimant.).  
More importantly, however, this examination was performed 
some two and one-half years before the Board's remand order, 
which directed, among other things, further evidentiary 
development, after which another full VA C&P examination 
(discussed below) was to be performed.  Accordingly, the 
Board cannot accept the May 1998 C&P report and its opinion 
alone, or in conjunction with the chiropractor's report, 
ignoring other more recent, and apparently contradictory, 
medical evidence (see below), to grant service connection, as 
the appellant's representative has suggested.  See hearing 
transcript.      
  
Consistent with the Board's prior remand order, complete C&P 
examinations were conducted in March 2004 (one for the spine; 
the other, for peripheral nerves deficit).  The doctor who 
had conducted the peripheral nerves examination reviewed the 
claims folder and diagnosed the appellant with lower back 
pain and neck pain, by history, noting that the pain 
reportedly became worse after the ACDUTRA injury.  However, 
the most precise answer to the key question as to whether the 
back problem became a chronic and permanent one due to 
ACDUTRA and not due to nonservice-connected injury in the 
police force is found in the March 2004 C&P spine examination 
report, issued after the examiner had reviewed the entire 
claims folder.  It provides, in pertinent part:

It is clear that this [current back problem] 
preexisted.  It is likely that the disorder 
underwent chronic and permanent worsening during 
his [the appellant's] April 1994 period of 
service.  It is not clear that this occurred.  It 
is not is [sic] likely that [it] had [sic] 
underwent a chronic permanent worsening.  I feel 
that this clement's [sic] basic problem was a 
spinal injury suffered while working as a police 
officer . . . .       
 
(Italics supplied.)  The examiner concluded with a diagnosis 
of status post lumbar laminectomy for injury suffered on a 
civilian job, with minor intervening superimposed strain 
during service.    

The Board notes that the above medical opinion contains 
apparently conflicting language.  See italicized sentence.  
However, consideration of the all of the above quoted portion 
of the examination report and the diagnosis, as well as a 
review of the entire report, would suggest that there likely 
is an inadvertent typographical error in the report.  In 
particular, the sentences subsequent to the italicized 
sentence above would indicate that the C&P examiner intended 
to state: "It is unlikely that the disorder underwent 
chronic and permanent worsening . . . ."  Further, the 
examiner noted, among other things, that the appellant's 
medical care costs, including the costs for the 1995 back 
surgery, were paid by the police department (or rather, the 
department's worker's compensation insurance carrier), and 
that the appellant receives police officer disability 
retirement benefits, which the examiner noted indicates the 
police department's determination in 1994 that the injury had 
occurred in the line of police duty.            

In consideration of all of the above, the Board finds that 
the medical opinion most pertinent to the issue of chronic 
aggravation in ACDUTRA is in the March 2004 C&P spine 
examination report, which concludes that, while the appellant 
did have a minor intervening back strain in ACDUTRA, the 
current problem ultimately stems from the nonservice-
connected injury incurred in March 1994, and, more 
specifically, that the ACDUTRA incident did not chronically 
aggravate the pre-existing back problem.  Thus, the Board 
must conclude that the appellant has not established 
"veteran" status for the purposes of determining whether 
service connection is warranted here.  The claim is denied.


ORDER

Service connection for a low back condition, claimed as post-
operative residuals of lumbar disc herniation, is denied.




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



